Case 8:19-cv-01396-JLS-JDE Document 17 Filed 09/30/19 Page 1 of 4 Page ID #:56




  1     CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
  2     Raymond Ballister Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
  3     Dennis Price, Esq., SBN 279082
        8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     dennisp@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
  9
 10
        James Zarian,                             Case No. 8:19-CV-01396-JLS-JDE
 11
                  Plaintiff,
 12
           v.
 13                                               Plaintiff’s Case Statement
        SK Magnolia Holdings Group
 14     LLC, a California Limited
        Liability Company; and Does 1-
 15     10,
 16               Defendants.
 17
 18
             Pursuant to this Court’s “ADA Disability Access Litigation: Order
 19
      Granting Application for Stay and Early Mediation,” filed September 16,
 20
      2019, the plaintiff submits his Plaintiff’s Case Statement.
 21
 22
      A.     Itemized List
 23
             The specific condition at the site that forms the basis of this lawsuit is
 24
      the lack of accessible parking space at the Z Alignment & Tire Center (“Tire
 25
      Shop) located in Reseda, California.
 26
 27
 28



                                              1

      Plaintiff’s Case Statement                             8:19-CV-01396-JLS-JDE
Case 8:19-cv-01396-JLS-JDE Document 17 Filed 09/30/19 Page 2 of 4 Page ID #:57




  1      1. Lack of Accessible Parking Space:
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19           When a business provides parking, it must provide accessible
 20              parking.
 21           Here, no such accessible parking has been provided.
 22           The included photo of the Facility depicts the above violation.
 23
 24          Note: As stated in the Complaint, given the obvious and blatant
 25   violations, the plaintiff has alleged, on information and belief, that there are
 26   other violations and barriers on the site that relate to his disability. Plaintiff
 27   intends to conduct a site inspection and amend the complaint, to provide
 28   proper notice regarding the scope of this lawsuit, once he conducts a site



                                              2

      Plaintiff’s Case Statement                             8:19-CV-01396-JLS-JDE
Case 8:19-cv-01396-JLS-JDE Document 17 Filed 09/30/19 Page 3 of 4 Page ID #:58




  1   inspection. See Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 (holding
  2   that once a plaintiff encounters one barrier at a site, he can sue to have all
  3   barriers that relate to his disability removed regardless of whether he
  4   personally encountered them). Thus, settlement must address this holistic
  5   remediation.
  6
  7   B.     Amount of Damages
  8          Under the Unruh Civil Rights Act and the California Disabled
  9   Persons Act, a plaintiff is entitled to two types of damages: (1) actual damages
 10   and (2) a penalty assessment. Cal. Civ. Code § 52(a); 54.3(a). “The statute
 11
      lists actual damages and statutory damages as two separate categories of
 12
      damages that a plaintiff may recover.” Botosan v. Paul McNally Realty, 216
 13
      F.3d 827, 835 (9th Cir. 2000). The penalty assessment can be “no less than
 14
      $4,000” under the Unruh Civil Rights Act (Cal. Civ. § 52(a)) and no less than
 15
      $1,000 under the California Disabled Persons Act (Cal. Civ. § 54.3(a)).
 16
             The Unruh Civil Rights Acts provides for minimum statutory penalties
 17
      of $4,000 plus actual damages for each offense against each responsible
 18
      entity, as well as $4,000 as he has been deterred from returning.
 19
 20
      C.     Demand for Settlement of Case
 21
             First, to provide for accessible parking space at the Tire Shop.
 22
             Second, enter into a court enforceable consent decree binding the
 23
      defendants to: (1) institute policies and procedures whereby they maintain the
 24
      property in a compliant state; (2) the defendants agree to obtain and deliver a
 25
      CASp report on the property to the plaintiff (with photos) within 30 days that
 26
      identifies all access barriers. Thereafter, the plaintiff will have 30 days to
 27
      comment on the report. If the plaintiff notes other barriers, the plaintiff can
 28



                                              3

      Plaintiff’s Case Statement                             8:19-CV-01396-JLS-JDE
Case 8:19-cv-01396-JLS-JDE Document 17 Filed 09/30/19 Page 4 of 4 Page ID #:59




  1   make a demand that the defendants correct them. If the parties cannot
  2   reasonably agree on barrier correction within 10 days following plaintiff’s
  3   demand, the plaintiff has the right to file a new action or refile the action in
  4   state or federal court.
  5          Lastly, to settle this matter globally at mediation, that Defendants pay
  6   $8,000 in statutory penalties and submit to the court as to reasonable
  7   attorney’s fees and costs as provided by both the ADA and Unruh.
  8
  9
      Dated: September 30, 2019              CENTER FOR DISABILITY ACCESS
 10
 11
 12                                           By: /s/ Dennis Price___________
                                              Dennis Price, Esq.
 13                                           Attorney for Plaintiff
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                             4

      Plaintiff’s Case Statement                            8:19-CV-01396-JLS-JDE
